07/14/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs May 12, 2020

              STATE OF TENNESSEE v. LONNIE DUANE ORR

               Appeal from the Criminal Court for Davidson County
                   No. 2011-B-103 Cheryl Blackburn, Judge


                            No. M2019-01555-CCA-R3-CD


The Defendant, Lonnie Duane Orr, appeals from the trial court’s community corrections
revocation for his eight-year, Range III sentence for his conviction of burglary. He
contends that the court erred in revoking his community corrections sentence and ordering
him to serve his sentence in the Department of Correction. We affirm the judgment of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE, and TIMOTHY L. EASTER, JJ., joined.

Martesha L. Johnson, District Public Defender; Emma Rae Tennent (on appeal) and Christ
Street-Razbadouski (at hearing), Assistant District Public Defenders, for the Appellant,
Lonnie Duane Orr.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Glenn R. Funk, District Attorney General; Jordan Hoffman,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       The Defendant’s burglary conviction relates to his entry into a church and forced
entry into money boxes and closets inside the church. He was found hiding in a
confessional. The damage to the church included the following: Large steel collection
boxes were ripped from the floor and beaten with a hammer. The boxes were about 100
years old and were badly bent from the damage. Two sets of doors were beaten open, and
cabinet doors were pried from their mounts. Other doors were damaged from attempts to
pry them open. Money had been taken from a veterans’ memorial case, and the case was
damaged. Cigarette ashes were found in a baptismal font. The Defendant caused
approximately $5000 in damages, and he took $700. As part of a plea agreement, charges
for theft and vandalism were dismissed. The manner of service of the agreed-upon eight-
year sentence was reserved for the trial court’s determination.

       The evidence at the sentencing hearing showed that the Defendant was homeless
and had recently traveled to Nashville. He testified that he had gone into the church
because it was warm, that he stayed inside after hours, that he wanted to get money for
food, and that he had been drinking for several days. He said he was age sixty-one and
was an alcoholic. He acknowledged that he had a substantial criminal history dating back
to 1967 and that he had prior burglary convictions, some of which involved churches. He
said he had not had steady employment since the 1980s. The trial court imposed a split
confinement sentence of one year to serve and the remainder of the sentence to be
completed in the community corrections program.

        Within six months of the Defendant’s release from jail, a community corrections
violation warrant was issued, which charged the Defendant with seven violations of the
terms of his community corrections sentence. The court found that the Defendant had
violated the terms of community corrections, returned him to the program, and ordered him
to live at “Grandpa’s House.” About six months after the court sustained the first violation,
a second violation warrant issued, charging the Defendant with failing to return to
Grandpa’s House. An amended warrant later added a charge that the Defendant had failed
to appear for a scheduled appointment. About five and one-half years after the second
warrant was issued, it was amended a second time to add an allegation that the Defendant
had violated the terms of community corrections by committing additional offenses in
Iowa.

       At the revocation hearing, the Defendant conceded that he had violated the terms of
community corrections. He testified that he left Grandpa’s House and that he worked day
labor jobs in Indiana for a couple of years. He acknowledged that he spent time in jail in
Indiana for theft and that the police told him he had an outstanding warrant in Tennessee.
He said that after he was released from jail in Indiana, he went to Illinois and Wisconsin.
He said that he had lived in Milwaukee for about three years, that he had been homeless,
and that he had served one year for theft of money he took from a museum donation box.
He said Wisconsin authorities advised him of the outstanding Tennessee warrant. He
agreed he had supported himself during his time “on the streets” in Indiana, Illinois, and
Wisconsin through petty crimes but said he had not been a “career thief” and had worked
“every day or about every day.”

      The Defendant testified that he went to Iowa, where he connected with the Salvation
Army. He said he began receiving Supplemental Security Income while he was in Iowa.
He said he was arrested for public intoxication, which led to his extradition to Tennessee.
He said he had been in custody in Tennessee for sixty-three days.

                                            -2-
       The Defendant testified that he had been working with his Iowa caseworker to
establish Social Security Disability payments and that he had been accepted into a halfway
house program in Nashville. He said he could pay the rent for the halfway house with his
disability benefits. He said he understood that he would have to stop drinking and attend
outpatient treatment if the trial court ordered a non-incarcerative sentence. He said he
regretted his having left the program at Grandpa’s House.

       Relative to the underlying offense in the present case, the Defendant acknowledged
that he had taken money from the church but denied that he had damaged property inside
the church. He claimed he did not know who had damaged property inside the church. He
said he took approximately $25.

       The trial court found that the Defendant had already received a reprieve for his
previous community corrections violation and that his criminal behavior had continued
after he left Tennessee before completing his sentence. The court ordered the Defendant
to serve his sentence in the Department of Correction. This appeal followed.

       The Defendant contends that the trial court abused its discretion in ordering him to
serve his sentence in the Department of Correction following his concession that he had
violated the terms of his community corrections sentence. The State counters that no abuse
of discretion has been shown. We agree with the State.
       A trial court may revoke a defendant’s probation upon its finding by a
preponderance of the evidence that the defendant violated a condition of the sentence.
T.C.A. § 40-35-311(e) (2019) (prescribing the procedure for probation revocation
proceedings). Given the similar nature of a sentence of community corrections and a
sentence of probation, the same principles are applicable in deciding whether the
revocation of a community corrections sentence is proper. State v. Harkins, 811 S.W.2d
79, 83 (Tenn. 1991). Our supreme court has concluded that a trial court’s decision to
revoke a defendant’s community corrections sentence “will not be disturbed on appeal
unless . . . there has been an abuse of discretion.” Id. at 82 (citing State v. Williamson, 619
S.W.2d 145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has been established
when the “record contains no substantial evidence to support the conclusion of the trial
judge that a violation of the conditions of probation has occurred.” State v. Delp, 614
S.W.2d 395, 398 (Tenn. Crim. App. 1980); see State v. Shaffer, 45 S.W.3d 553, 554 (Tenn.
2001); State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978). A finding of abuse of discretion
“‘reflects that the trial court’s logic and reasoning was improper when viewed in light of
the factual circumstances and relevant legal principles involved in a particular case.’”
Shaffer, 45 S.W.3d at 555 (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).

       When a trial court finds by a preponderance of the evidence that a defendant has
violated the conditions of probation, the court “shall have the right . . . to revoke the

                                             -3-
probation.” T.C.A. § 40-35-311(e)(1) (2019). “In probation revocation hearings, the
credibility of witnesses is for the determination of the trial judge.” Carver v. State, 570
S.W.2d 872, 875 (Tenn. Crim. App. 1978) (citing Bledsoe v. State, 387 S.W.2d 811, 814
(Tenn. 1965)). When a defendant’s community corrections sentence is revoked, the court
“may resentence the defendant to any appropriate sentencing alternative, including
incarceration, for any period of time up to the maximum sentence provided for the offense
committed.” T.C.A. § 40-36-106(e)(4) (2019).

        In ordering the Defendant to serve the remainder of his sentence in confinement, the
trial court considered that the Defendant had a prior reprieve following a violation of the
terms of community corrections, that he had absconded from the program within months
of being returned to community corrections, that he returned to an itinerant lifestyle, and
that he had continued to commit criminal offenses. The court likewise considered the
Defendant’s long history of criminal convictions which predated the present offense.
Although the Defendant had made recent progress in obtaining housing and disability
benefits, the court saw little prospect of his long-term success. Upon review, we conclude
that the court did not abuse its discretion in revoking the Defendant’s community
corrections sentence and ordering him to serve the remainder of his sentence in
confinement. See T.C.A. §§ 40-35-308(a), (c); -310; -311(e)(1). The Defendant is not
entitled to relief.

       In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.


                                          _____________________________________
                                          ROBERT H. MONTGOMERY, JR., JUDGE




                                            -4-